DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi JP 2014058217.
	Regarding claim 1, Hayashi discloses a control device configured to control an engine mounted on a vehicle, the engine provided
with an engine body including a plurality of cylinders, a plurality of independent intake passages,
each connected to the engine body so as to communicate with a combustion chamber of each of
the cylinders via an intake port, and a surge tank connected to an upstream end of each of the
independent intake passages, the control device comprising:
a phase changer configured to change a phase of an intake valve configured to open and
close the intake port of each of the cylinders;
an ambient temperature sensor configured to acquire an ambient temperature; and
a controller configured to control operation of the phase changer and acquire an amount of
condensate water existing in the surge tank,
wherein when the engine is stopped in a situation where both of a first condition in which
the ambient temperature acquired by the ambient temperature sensor is lower than a given
reference temperature and a second condition in which the amount of condensate water in the surge tank acquired by the controller is above a given reference amount are satisfied, the controller controls the phase changer so that a lift amount of the intake valve in each of the cylinders of the stopped engine becomes outside a given minute lift range. See FIG. 2, and 8-11, and paragraphs [0009]-[0026] and [0074]-[0096].

Regarding claim 2, Hayashi discloses wherein when the engine is stopped, the controller
determines the first and second conditions, and determines a third condition in which the lift
amount of the intake valve of any one of the cylinders is within the minute lift range, and when all the first to third conditions are satisfied, the controller drives the phase changer to correct the phase of the intake valve to an advancing or retarding side so that the lift amount of the intake valve is deviated from the minute lift range in all the cylinders. See FIG. 2, and 8-11, and paragraphs [0009]-[0026] and [0074]-[0096].

Regarding claim 3, Hayashi discloses wherein when the engine is stopped, the controller
determines the first to third conditions, and determines a fourth condition in which the vehicle is
stopped in a state where the vehicle is inclined so that the surge tank is displaced upwardly, and
when all the first to fourth conditions are satisfied, the controller corrects the intake valve by the
phase changer. See FIG. 2, and 8-11, and paragraphs [0009]-[0026] and [0074]-[0096].

Regarding claim 4, Hayashi discloses wherein the engine is provided with a blowby gas passage connecting the engine body to the surge tank so that blowby gas leaked to a crankcase of the engine body flows back to the surge tank, and wherein controller estimates an oil-pan water amount that is an amount of condensate water contained in engine oil stored in an oil pan of the engine body, based on an operating state of the engine, estimates a water evaporating amount that is an amount of moisture evaporating from the engine oil, based on the estimated oil-pan water amount, and further estimates the amount of condensate water in the surge tank based on the estimated water evaporating amount. See FIG. 2, and 8-11, and paragraphs [0009]-[0026] and [0074]-[0096].

Regarding claim 5, Hayashi discloses wherein the engine 1s provided with a blowby gas passage connecting the engine body to the surge tank so that blowby gas leaked to a crankcase of the engine body flows back to the surge tank, and wherein the controller estimates an oil-pan water amount that is an amount of condensate water contained in engine oil stored in an oil pan of the engine body, based on an operating state of the engine, estimates a water evaporating amount that is an amount of moisture evaporating from the engine oil, based on the estimated oil-pan water amount, and further estimates the amount of condensate water in the surge tank based on the estimated water evaporating amount. See FIG. 2, and 8-11, and paragraphs [0009]-[0026] and [0074]-[0096].

Regarding claim 6, Hayashi discloses wherein the engine 1s provided with a blowby gas passage connecting the engine body to the surge tank so that blowby gas leaked to a crankcase of the engine body flows back to the surge tank, and wherein the controller estimates an oil-pan water amount that is an amount of condensate water contained in engine oil stored in an oil pan of the engine body, based on an operating state of the engine, estimates a water evaporating amount that is an amount of moisture evaporating from the engine oil, based on the estimated oil-pan water amount, and further estimates the amount of condensate water in the surge tank based on the estimated water evaporating amount. See FIG. 2, and 8-11, and paragraphs [0009]-[0026] and [0074]-[0096].

Regarding claim 7, Hayashi discloses wherein a lower limit of the minute lift range is set to a value larger than zero and an upper limit of the minute lift range 1s set to a value smaller than a maximum lift amount of the intake valve. See FIG. 2, and 8-11, and paragraphs [0009]-[0026] and [0074]-[0096].

Regarding claim 8, Hayashi discloses wherein when a crank angle while the engine is stopped
completely is an angle included in a given section near an opening timing of the intake valve of an intake-stroke-stopped cylinder that is stopped in an intake stroke, the controller corrects the phase of the intake valve to an advancing side by a given correction amount to increase the lift amount of the intake valve of the intake-stroke-stopped cylinder to a value larger than the minute lift range. See FIG. 2, and 8-11, and paragraphs [0009]-[0026] and [0074]-[0096].

Regarding claim 9, Hayashi discloses wherein when the crank angle while the engine is stopped
completely is a given angle included in a given section near a closing timing of the intake valve of an intake-stroke-stopped cylinder that is stopped in an intake stroke, the controller corrects the
phase of the intake valve to an advancing side by a given correction amount to decrease the lift
amount of the intake valve of the intake-stroke-stopped cylinder to a substantially-zero value
smaller than the minute lift range. See FIG. 2, and 8-11, and paragraphs [0009]-[0026] and [0074]-[0096].

Regarding claim 10, Hayashi discloses wherein the water evaporating amount is calculated based on the oil-pan water amount obtained in the previous operation cycle, and a temperature of the engine oil, and wherein the water evaporating amount is calculated to be larger as the previous oil-pan water amount increases and calculated to be larger as the oil temperature increases. See FIG. 2, and 8-11, and paragraphs [0009]-[0026] and [0074]-[0096].

Regarding claim 11, Hayashi discloses wherein the water evaporating amount is calculated based on the oil-pan water amount obtained in the previous operation cycle, and a temperature of the engine oil, and wherein the water evaporating amount is calculated to be larger as the previous oil pan water amount increases and calculated to be larger as the oil temperature increases. See FIG. 2, and 8-11, and paragraphs [0009]-[0026] and [0074]-[0096].

Regarding claim 12, Hayashi discloses wherein the water evaporating amount is calculated based on the oil-pan water amount obtained in the previous operation cycle, and a temperature of the engine oil, and wherein the water evaporating amount is calculated to be larger as the previous oil-pan water amount increases and calculated to be larger as the oil temperature increases. See FIG. 2, and 8-11, and paragraphs [0009]-[0026] and [0074]-[0096].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747